Citation Nr: 9924914	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-05 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a disability of the 
ears, manifested by infections.

2.  Entitlement to an increased evaluation for chronic 
obstructive pulmonary disease, currently evaluated as 
30 percent disabling.

3.  Entitlement to an increased evaluation for staphylococcal 
infection of the left hip, with residuals of scars and muscle 
atrophy/damage, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for staphylococcal 
infection of the right forearm, with residuals of a scar and 
muscle atrophy/damage, currently evaluated as 10 percent 
disabling.

5.  Whether a rating decision of October 22, 1968, involved 
clear and unmistakable error.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to July 1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in September 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

The Board notes that a statement of the case was furnished by 
the RO to the veteran in March 1998 on the issue of 
entitlement to service connection for breathing problems as a 
result of exposure to asbestos, but the veteran did not file 
a substantive appeal on that issue.  See 38 C.F.R. §§ 20.200, 
20.302 (1998).  That issue is therefore not before the Board 
at this time.

The Board also notes that, in September 1997, the RO referred 
the veteran's claim of entitlement to service connection for 
residuals of dental trauma to a VA dental clinic for 
adjudication.  A decision on that issue by the dental clinic 
is not of record, and that matter is referred to the RO for 
appropriate action.



FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
any current disability of the veteran's ears and his period 
of active service.

2.  Chronic obstructive pulmonary disease is primarily 
manifested by a mild obstructive lung defect.  

3.  A staphylococcal infection of the left hip is primarily 
manifested by a well-healed scar, without any functional 
limitation.

4.  A staphylococcal infection of the right forearm is 
primarily manifested by a well-healed scar and very minimal 
limitation of motion of the right elbow.

5.  A rating decision of October 22, 1968, was in accordance 
with the facts concerning the veteran's left hip and right 
forearm which were shown by service medical records and 
postservice evidence and did not involve any error.


CONCLUSIONS OF LAW

1.  A claim of entitlement to service connection for a 
disability of the ears manifested by infections is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for an increased evaluation for chronic 
obstructive pulmonary disease are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.97, Diagnostic 
Code 6604 (1998).  

3.  The criteria for an increased evaluation for 
staphylococcal infection of the left hip, with residuals of 
scars and muscle atrophy/damage, are not met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§  4.71a, 4.73, Diagnostic 
Codes 5319, 7804, 7805 (1998).

4.  The criteria for an increased evaluation for 
staphylococcal infection of the right forearm, with a 
residual scar and muscle atrophy/damage, are not met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.71a, 4.73, 
Diagnostic Codes 5205, 5301, 7804, 7805 (1998).  

5.  A rating decision of October 22, 1968, did not involve 
clear and unmistakable error.  38 C.F.R. § 3.105(a) (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Ear Infections

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

The initial inquiry in reviewing any claim before the Board 
is whether the veteran has presented evidence of a well-
grounded claim, that is, one which is plausible or capable of 
substantiation.  The veteran carries the burden of submitting 
evidence "sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If he has not presented a well-grounded claim, 
his appeal must fail.  While the claim need not be 
conclusive, it must be accompanied by supporting evidence; a 
mere allegation is not sufficient.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
and, third, there must be competent evidence of a nexus or 
relationship between the inservice injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally, Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

A service connection claim may also be well grounded, under 
38 C.F.R. § 3.303(b), if evidence, regardless of its date, 
shows that a veteran had a chronic condition in service and 
still has such condition.  Such evidence must be medical, 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If a chronic 
condition in service and since service is not shown, the 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed in service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates a present disorder to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  

In the veteran's case, his service medical records are 
entirely negative for any complaints, findings, or treatment 
of an ear infection.  The veteran contends, however, that he 
did have ear infections while on active duty. 

At a VA examination in September 1968, the veteran's ear 
canals were noted to be clear, and the tympanic membranes 
were intact.  

Postservice VA and private treatment records do show that the 
veteran has had otitis media and otitis externa in both ears.  
However, the first documented episode of ear infection was at 
a private medical clinic in June 1978, when otitis externa of 
the left ear was found.  

For the purpose of the well-grounded claim analysis, the 
Board will assume that the veteran had an ear infection while 
he was on active duty, although there is no official record 
of that.  See Justus v. Principi, 3 Vet. App. 510 (1992).  
Furthermore, postservice medical records show recurrent 
otitis.  However, no physician has linked a current 
disability manifested by ear infections to any incident or 
manifestation during the veteran's active service.  There is 
thus no competent medical evidence of a nexus between a 
current disability of the ears and any disease in service.  
The claim for service connection for a disability of the ears 
manifested by infections is thus not well grounded and must 
be denied on that basis.  38 U.S.C.A. § 5107(a); Epps.  The 
claim is also not well grounded under 38 C.F.R. § 3.303(b) 
and Savage, because a chronic ear infection in service and 
since service has not been demonstrated and competent medical 
evidence does not provide a nexus between a current 
disability, a condition observed in service, and postservice 
symptomatology.  

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection for a disability of the ears manifested by 
infections "plausible."  See generally  McKnight v. Gober, 
131 F.3d 1483, 1484-5 (Fed. Cir. 1997).  

II.  Increased Ratings, in General

When a veteran alleges that a service-connected disability 
has increased in severity, a claim for an increased 
disability evaluation is well grounded.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board finds that the VA medical examinations of the 
veteran in this case are adequate for rating purposes, and no 
further assistance to the veteran in the development of facts 
pertinent to his increased rating claims is required to 
comply with VA's duty to assist under 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  


A.  Pulmonary Disease

38 C.F.R. § 4.97, Diagnostic Code 6604, provides that chronic 
obstructive pulmonary disease (COPD) is evaluated by 
comparing the results of pulmonary function tests (PFTs) to 
rating criteria.  The lung functions to be considered 
are:  Forced expiratory volume in one second (FEV-1); forced 
expiratory volume in one second to Forced Vital Capacity 
(FEV-1/FVC); and, diffusion capacity of the lung for carbon 
monoxide by the single breath method (DLCO (SB)).  

Diagnostic Code 6604 provides an evaluation of 30 percent is 
warranted when FEV-1 is 56 to 70 percent of  the predicted 
value, or FEV-1/FVC is 56 to 70 percent of the predicted 
value, or, DLCO (SB) is 56 to 65 percent of the predicted 
value.  A 60 percent evaluation requires FEV-1 of 40 to 55 
percent of predicted, FEV-1/FVC of 40 to 55 percent of 
predicted, or DLCO (SB) of 40 to 55 percent of predicted, or 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).

The veteran underwent PFTs at a VA medical center in April 
1990, and the tests were performed with and without use of a 
bronchodilator.  FEV-1 pretreatment was 94 percent of 
predicted; and FEV-1 post treatment was 97 percent of 
predicted.  FEV-1/FVC pretreatment was 61 percent of 
predicted; and FEV-1/FVC post treatment was 69 percent of 
predicted.  Diffusion capacity and lung volume were within 
normal limits.  The examining physician's interpretation of 
the PFTs was that the veteran has a mild obstructive lung 
defect. 

The results of the April 1998 PFTs clearly do not meet the 
criteria for a disability evaluation in excess of 30 percent, 
and entitlement to an increased rating for COPD is therefore 
not established.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.97, 
Diagnostic Code 6604.


B.  Left Hip and Right Forearm

Service medical records disclose that the veteran was 
admitted to a service department hospital in February 1966 
for evaluation of pain in the left hip and a tender right 
elbow.  He had had an abscess in the left cheek, which he had 
drained by squeezing.  Cultures from the right elbow and left 
hip grew staphylococcus aureus.  It was discovered that, 
through a hematogenous route, abscesses had invaded the deep 
tissues of the right antecubital fossa and left hip.  The 
abscesses were surgically incised and drained of purulent 
material.  The diagnosis was abscess, left hip and right 
antecubital fossa, organism--staphylococcus aureus, 
hematogenous spread probably from abscess of left cheek.

Subsequent service medical records reveal that the veteran 
had abnormalities of the skin of the right wrist and right 
axilla, but recurrence of staphylococcus of the right elbow 
and left hip was not reported.

At an examination for a physical evaluation board in March 
1968, findings included a quarter-sized scar on the right 
forearm and two half-dollar-sized scars on the right hip from 
hematogenous staph abscesses, well healed, nonsymptomatic.  
(The Board notes that the clinical findings in 1966 would 
suggest that the scars were on the left hip).

At a VA examination in September 1968, the veteran stated 
that he had had stiffness of the left hip due to large 
furuncles; occasionally, he had left hip pain, which was 
relieved by aspirin and Anacin; he had a boil on his right 
arm one month earlier; he was taking staphylococcus toxoid 
shots.  At an orthopedic evaluation, well-healed scars on the 
right forearm and left hip were noted.  The scar on the right 
forearm was nontender and slightly adherent; it moved when 
the veteran flexed the brachial radialis or attempted to flex 
the forearm against resistance.  There were two scars on the 
left hip, which were slightly adherent; one of the scars 
tended to move when the veteran abducted or used the gluteus 
maximus or medius muscles.  The veteran indicated that he 
would feel some numbness or tingling when he touched the hip 
scars.  The veteran also said that, since the first abscess 
in 1966, he had had hundreds of minor boils or abscesses, 
which apparently had regressed spontaneously.

The examiner found that the veteran did not have any 
limitation of function of the extremities.  He did not have 
any real disability other than a very minimal contraction of 
the skin when he made certain motions with the right forearm 
and left hip.  X-rays were normal.  The diagnosis was 
recurrent staph infection, apparently most of the time 
superficial, one time resulting in an abscess of the left 
hip, by history.

At a temporary disability retired list (TDRL) examination in 
November 1969, diagnoses included history of furunculosis, no 
recurrence in the past year.  Postservice private and VA 
medical treatment records make no reference to the right 
forearm or left hip scars.  

At a VA scars examination in May 1997, the well-healed, 
slightly adherent scars found at the examination in September 
1968 were again noted.  There was no swelling, inflammation, 
keloid formation, ulceration, or tenderness or pain on 
objective demonstration.  The scars did not result in any 
limitation of function.

Color photographs of the veteran's right arm and left hip 
were submitted, which the Board has reviewed.  

At a VA muscles examination in May 1997, which was conducted 
by the same examiner who performed the scars examination, no 
damage to tendons, bones, joints, or nerves was found.  There 
was no evidence of pain or muscle hernia.  Strength was 
normal.  The diagnosis was well-healed scars on the right 
forearm and left hip, with normal muscle function.

At a VA scars examination in June 1998, the veteran 
complained of pain in the right arm during sustained work.  
There was no tenderness or pain on objective demonstration.  
The only limitation of function found was a very minimal 
restriction of motion of the right elbow joint.

38 C.F.R. § 4.118, Diagnostic Code 7804 provides that a 
10 percent evaluation is warranted for a superficial scar 
which is tender and painful on objective demonstration.  The 
scars on the veteran's right forearm and left hip have not 
been found at VA examinations to be tender and painful on 
objective demonstration and thus compensable ratings under 
Diagnostic Code 7804 are not in order.

Diagnostic Code 7805 provides that other scars will be rated 
on the limitation of function of the part affected.  VA 
examinations have not found any limitation of function of the 
left hip attributable to the scars which are residuals of an 
infection in service.  Only a very minimal restriction of 
motion of the right elbow joint was found at the most recent 
VA examination.  Diagnostic Code 5205 requires ankylosis of 
the elbow, which has not been shown in this case, for an 
evaluation in excess of the currently assigned 10 percent 
rating.

The RO rated the veteran's right forearm and left hip 
disabilities as analogous to muscle injuries.  (The Board 
notes that, although the RO has characterized the right 
forearm and left hip disabilities as involving muscle 
atrophy/damage, reports of VA examinations in 1968, 1997 and 
1998 did not contain objective findings of muscle atrophy or 
damage).

38 C.F.R. § 4.73, Diagnostic Codes 5301 and 5319, provide 
that a 10 percent rating is warranted for moderate disability 
of Muscle Groups I and XIX, respectively.  A 30 percent 
rating requires moderately severe disability.  In view of the 
fact that VA examinations in 1997 and 1998 found no 
limitation of function of the left hip and only very minimal 
limitation of motion of the right elbow, the Board finds that 
moderately severe impairment has not been demonstrated, and 
entitlement to evaluations in excess of 10 percent is not 
established.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.71a, 4.73, 
Diagnostic Codes 5205, 5301, 5319, 7804, 7805.   

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
increased rating issues on appeal, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant resolution of this matter on that 
basis.  38 U.S.C.A. § 5107(b).  

III. CUE

The initial rating decision in the veteran's case, on October 
22, 1968, granted service connection for residual scars of 
staphylococcal infection (furunculosis) and assigned a 
noncompensable evaluation.  The veteran has alleged that the 
rating decision of October 22, 1968, involved clear and 
unmistakable error by not characterizing the disabilities as 
involving muscle atrophy and muscle damage.

Applicable regulations provide that previous determinations 
which are final and binding, including decisions of degree of 
disability, will be accepted as correct in the absence of 
clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a) 
(1998).  

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:  (1)  Either 
the correct facts, as they were known at the time, were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were later evaluated), or 
the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made"; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).

The Court has also stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error of fact or law 
that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of can not be 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-4 (1993), citing Russell v. Principi, 
3 Vet. App. at 313 (1992) (en banc) (emphasis in the 
original).

The facts concerning the service-connected scars on the 
veteran's right forearm and left hip which were contained in 
his service medical records and in the report of the VA 
examination in September 1968 have been summarized above.  
Suffice it to say that the medical evidence at the time of 
the October 22, 1968, rating decision failed to show any 
atrophy or damage to the muscles of the right upper extremity 
or left lower extremity.  Therefore, by not characterizing 
the residuals of staphylococcal infections of the right 
forearm and left hip as involving muscle atrophy or muscle 
damage, the RO did not commit any error, much less CUE.  
38 C.F.R. § 3.105(a).  


ORDER

Service connection for a disability of the ears manifested by 
infections is denied.

An evaluation in excess of 30 percent for chronic obstructive 
pulmonary disease is denied.  

An evaluation in excess of 10 percent for staphylococcal 
infection of the left hip, with residuals of scars and muscle 
atrophy/damage, is denied.  

An evaluation in excess of 10 percent for staphylococcal 
infection of the right forearm, with residuals of a scar and 
muscle atrophy/damage, is denied.  

Clear and unmistakable error not having been found in a 
rating decision of October 22, 1968, the appeal on that issue 
is denied.



REMAND

The Board notes that the rating decision in September 1997 
denied a claim of entitlement to a compensable evaluation for 
hemorrhoids. The veteran, through his representative, filed a 
notice of disagreement with that determination in September 
1997, thereby initiating an appeal on that issue. 

Appropriate action, including issuance of a statement of the 
case, is therefore necessary with regard to the issue of 
entitlement to a compensable evaluation for hemorrhoids. 38 
C.F.R. § 19.26.  Although the Board in the past has referred 
such matters to the RO for appropriate action, the United 
States Court of Appeals for Veterans Claims (Court) has now 
made it clear that the proper course of action is to remand 
the matter to the RO.  Manlincon v. West, 12, Vet.App. 238 
(1999).

Accordingly, this case is hereby REMANDED to the RO for the 
following:

The RO should take appropriate action, 
including issuance of a statement of the 
case, on the appeal initiated by the 
veteran from the rating decision of 
September 1997, which denied entitlement 
to a compensable evaluation for 
hemorrhoids. The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if the veteran wishes to complete 
an appeal from that determination.  

The purpose of this remand is to comply with the holding of 
the Court in Manlincon v. West, 12, Vet.App. 238 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

